Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PHC, Inc. Peabody, MA. We hereby consent to theincorporation by reference in theRegistration Statements on Form S-3 (Nos. 333-2246, 333-41494, 333-76137, 333-117146 and 222-141431) and Form S-8 (Nos. 333-123842 and333-149579) of PHC, Inc. and subsidiaries of our report dated October 2, 2009, relating to the consolidatedfinancial statements which appear in this Annual Report on Form 10-K, as amended, for the year ended June 30, 2009. /s/BDO Seidman, LLP Boston, MA October
